USDC IN/ND case 1:21-cv-00250-HAB-SLC document 1 filed 06/29/21 page 1 of 12


                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA

JAMES GRIGGS, JR.,                                     )
                                                       )
                              Plaintiff,               )   Case No:
                                                       )
               v.                                      )   Judge
                                                       )
CREDIT ACCEPTANCE CORP., EXPERIAN                      )
INFORMATION SOLUTIONS, INC., and TRANS                 )
UNION LLC,                                             )
                                                       )
                              Defendants.              )

                                   VERIFIED COMPLAINT

       James Griggs, Jr. (“Plaintiff”) brings this action against defendants Credit Acceptance

Corp., ("Credit Acceptance"), Experian Information Solutions, Inc. (“Experian”), and Trans

Union LLC (“Trans Union”), (collectively, “Defendants”) as follows:

                               PRELIMINARY STATEMENT

       1.      Plaintiff brings this action against Defendants for damages resulting from their

violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”).

       2.      “Inaccurate credit reports directly impair the efficiency of the banking system,

and unfair credit reporting methods undermine the public confidence which is essential to the

continued functioning of the banking system.” 15 U.S.C. § 1681 (a)(1). “Consumer reporting

agencies have assumed a vital role in assembling and evaluating consumer credit and other

information on consumers.” 15 U.S.C. § 1681 (a)(3). “There is a need to ensure that consumer

reporting agencies exercise their grave responsibilities with fairness, impartiality, and a respect

for the consumer’s right of privacy.” 15 U.S.C. § 1681 (a)(4).




                                                1
USDC IN/ND case 1:21-cv-00250-HAB-SLC document 1 filed 06/29/21 page 2 of 12


        3.      Consumer reporting agencies are to “[]adopt reasonable procedures for meeting

the needs of commerce for consumer credit, personnel, insurance, and other information in a

manner which is fair and equitable to the consumer, with regard to the confidentiality, accuracy,

relevancy, and proper utilization of such information …” 15 U.S.C. § 1681 (b).

        4.      Plaintiff's Experian and Trans Union credit reports show that he has a derogatory

auto loan with Credit Acceptance. That is an error. Plaintiff does not have an auto loan with

Credit Acceptance. Plaintiff—a Junior—believes that Defendants are mixing his father's

derogatory auto loan on Plaintiff's Experian and Trans Union credit reports. Plaintiff has

contacted Credit Acceptance as many as 10 times, to no avail. Plaintiff has also sent disputes to

Experian and Trans Union about the mixed file issue. But Defendants repeatedly fail to conduct

reasonable investigations into the erroneous Credit Acceptance account.

        5.      Defendants’ failure to conduct a reasonable investigation into the erroneous

Credit Acceptance account has caused Plaintiff significant damage as Plaintiff is trying to obtain

a home mortgage.

                                          JURISDICTION

        6.      Jurisdiction is proper under 28 U.S.C. § 1331, 15 U.S.C. § 1681p (FCRA) as this

action arises under the laws of the United States.

        7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) as Plaintiff

resides in this district and a substantial part of the acts and omissions giving rise to the claims

occurred within this judicial district.

                                            PARTIES

        8.      Plaintiff—James Griggs, Jr.—is a natural person who resides in LaGrange

County, Indiana.




                                                 2
USDC IN/ND case 1:21-cv-00250-HAB-SLC document 1 filed 06/29/21 page 3 of 12


        9.     Defendant Experian has its principal place of business located in Costa Mesa,

California. Its registered agent is C T Corporation System, 334 North Senate Ave., Indianapolis,

IN 46204.

       10.     Experian is a credit reporting agency that compiles and maintains files on

consumers on a nationwide basis for the purpose of furnishing consumer reports to third parties

bearing on a consumer’s credit worthiness, credit standing, or credit capacity.

       11.     Defendant Trans Union is an Illinois limited liability corporation with its principal

place of business located at 555 West Adams Street, Chicago, IL 60661. Its registered agent is

The Prentice Hall Corporation System Inc., 135 North Pennsylvania St., Suite 1610,

Indianapolis, IN 46204.

       12.     Trans Union is a credit reporting agency that compiles and maintains files on

consumers on a nationwide basis for the purpose of furnishing consumer reports to third parties

bearing on a consumer’s credit worthiness, credit standing, or credit capacity.

       13.     Defendant Credit Acceptance has its principal office in Southfield, Michigan.

Credit Acceptance's registered agent is Corporation Service Co., located at 135 North

Pennsylvania St., Suite 1610, Indianapolis, IN 46204.

       14.     Credit Acceptance is a “furnisher of information” as that term is defined by the

FCRA, 15 U.S.C. § 1681s-2(b).

       15.     Defendants regularly conduct business in Indiana.

                                             FACTS

       16.     Plaintiff has tried for nearly 2 years to correct the error of his father's derogatory

auto loan reporting on his credit reports.

       17.     Third parties—most recently in an attempt to obtain a mortgage—have reviewed




                                                 3
USDC IN/ND case 1:21-cv-00250-HAB-SLC document 1 filed 06/29/21 page 4 of 12


Plaintiff's Experian and Trans Union credit reports to see an erroneous and derogatory Credit

Acceptance account. Plaintiff believes that derogatory account belongs to his father.

       18.     Plaintiff has contacted Credit Acceptance—directly—at least 10 times to try to

get Credit Acceptance to fix this error; to no avail.

       19.     Plaintiff disputed the Credit Acceptance account to Equifax Information Services

LLC and Equifax responded by properly removing the erroneous account from Plaintiff's

Equifax credit report.

       20.     Due to this error still reporting on Plaintiff's Experian and Trans Union credit

reports, his Experian and Trans Union credit scores are about 90 points lower than Plaintiff's

Equifax credit score.

       21.     In April 2021, Plaintiff disputed the erroneous Credit Acceptance Account to

Trans Union via phone.

       22.     Upon information and belief, Trans Union forwarded Plaintiff's dispute to Credit

Acceptance within the 5-day requirement of the FCRA.

       23.     But on April 30, 2021, Trans Union responded to Plaintiff that their investigation

proved that the Credit Acceptance account belongs to Plaintiff.

       24.     Credit Acceptance and Trans Union failed to conduct reasonable investigations

into Plaintiff's dispute as the Credit Acceptance account is not his.

       25.     Then in May 2021, Plaintiff sent a written dispute to both Experian and Trans

Union stating that "CREDIT ACCEPTANCE CORP. Account # 80243627. $8,538 balance

currently reporting. This is my father's account. I have disputed this multiple times and have

talked to many people at this company but they refuse to remove it from my report. I am giving

you one last chance to remove this account that doesn't belong to me before I consider taking




                                                  4
USDC IN/ND case 1:21-cv-00250-HAB-SLC document 1 filed 06/29/21 page 5 of 12


legal action."

       26.       Plaintiff has proof that Experian received his dispute letter on May 13 at 3:43 pm;

tracking number from the USPS: 70201810000121389380.

       27.       Plaintiff has not received any responses from Experian or Trans Union in

response to his May 2021 dispute letters. As a result, Plaintiff is not sure whether Experian or

Trans Union sent the dispute letters to Credit Acceptance a 2nd or 3rd time.

       28.       Plaintiff has since accessed his Experian and Trans Union credit reports and the

erroneous Credit Acceptance account is still reporting on both credit reports.

       29.       Third parties have several times accessed Plaintiff's Experian and Trans Union

credit reports that contain the erroneous Credit Acceptance account; including most recently

while trying to obtain a mortgage.

       30.       Despite Plaintiff’s lawful requests for removal of the disputed items pursuant to

the FCRA, Defendants failed to investigate Plaintiff’s disputes and failed to remove the disputed,

derogatory, misleading, and erroneous items from Plaintiff’s credit reports.

       31.       Upon information and belief Defendants failed to evaluate or consider any of

Plaintiff’s information, claims, or evidence, and did not make sufficient—if any—attempts to

remove the disputed items within a reasonable time following Defendants’ receipt of Plaintiff’s

disputes.

       A.        Damages.

       32.       The Defendants’ actions have damaged Plaintiff financially. In addition,

Defendants’ violations of the FCRA have caused Plaintiff to suffer embarrassment, humiliation,

and emotional distress.




                                                  5
USDC IN/ND case 1:21-cv-00250-HAB-SLC document 1 filed 06/29/21 page 6 of 12


          33.           Plaintiff cannot move forward with a mortgage until the erroneous Credit

Acceptance account is removed from the Experian and Trans Union credit reports as it is

significantly lowering his credit score by approximately 90 points and preventing a mortgage

qualification.

          34.           Plaintiff has suffered damages proximately caused by the conduct of Defendants,

including:

                   i.          Emotional distress, damage to reputation, humiliation, guilt, stress,
                               anxiety, frustration, mental pain, anguish, distress, and loss of focus and
                               production;

                  ii.          Time and expense of pulling/reviewing credit reports;

                 iii.          Believing that the errors may continue to be reported inaccurately and
                               misleadingly through no fault of Plaintiff’s and have a chilling effect on
                               Plaintiff’s ability to obtain credit;

                 iv.           Adverse information on credit reports and a negative impact to credit
                               rating;

                  v.           An inability to improve credit score during the dispute process;

                 vi.           Invasion of privacy;

                vii.           Reputational harm as third-parties have seen the erroneous reporting;

                viii.          A lower credit score; and

                 ix.           Having to hire attorneys to combat the improper credit reporting.

                                          Count I – Experian
                                  FCRA—Failure to reasonably reinvestigate

          35.           Plaintiff incorporates the paragraphs before Count I as though fully set forth

herein.

          36.           Pursuant to 15 U.S.C. § 1681i(a)(1)(A) if a consumer disputes any item of

information contained in Plaintiff's Experian credit report, Experian must “conduct a reasonable




                                                           6
USDC IN/ND case 1:21-cv-00250-HAB-SLC document 1 filed 06/29/21 page 7 of 12


reinvestigation to determine whether the disputed information is inaccurate and record the

current status of the disputed information, or delete the item from the file…”

          37.   Pursuant to 15 U.S.C. § 1681i(a)(4) Experian must “review and consider all

relevant information submitted by the consumer” when Experian conducts any reinvestigation.

          38.   Experian failed to conduct a reasonable investigation of the information in

Plaintiff’s credit file as to the Credit Acceptance account after receiving actual notice of the

inaccuracies, along with the detailed information provided by Plaintiff.

          39.   Experian failed to delete the Credit Acceptance account.

          40.   Experian failed to maintain reasonable procedures with which to filter and verify

disputed information in Plaintiff’s credit file.

          41.   Experian’s conduct, action, and inaction was willful, or, in the alternative,

negligent.

          42.   Plaintiff suffered embarrassment, humiliation, and emotional distress because of

Experian’s conduct, action, and inaction.

                                 Count II – Trans Union
                           FCRA—Failure to reasonably reinvestigate

          43.   Plaintiff incorporates the paragraphs before Count I as though fully set forth

herein.

          44.   Pursuant to 15 U.S.C. § 1681i(a)(1)(A) if a consumer disputes any item of

information contained in Plaintiff's Trans Union credit report, Trans Union must “conduct a

reasonable reinvestigation to determine whether the disputed information is inaccurate and

record the current status of the disputed information, or delete the item from the file…”




                                                   7
USDC IN/ND case 1:21-cv-00250-HAB-SLC document 1 filed 06/29/21 page 8 of 12


        45.     Pursuant to 15 U.S.C. § 1681i(a)(4) Trans Union must “review and consider all

relevant information submitted by the consumer” when Trans Union conducts any

reinvestigation.

        46.     Trans Union failed to conduct a reasonable investigation of the information in

Plaintiff’s credit file as to the Credit Acceptance account after receiving actual notice of the

inaccuracies, along with the detailed information provided by Plaintiff.

        47.     Trans Union failed to delete the Credit Acceptance account.

        48.     Trans Union failed to maintain reasonable procedures with which to filter and

verify disputed information in Plaintiff’s credit file.

        49.     Trans Union’s conduct, action, and inaction was willful, or, in the alternative,

negligent.

        50.     Plaintiff suffered embarrassment, humiliation, and emotional distress because of

Trans Union’s conduct, action, and inaction.

                                   Count III – Credit Acceptance
                                   FCRA—Failure to investigate

        51.        Plaintiff incorporates the paragraphs before Count I above as though fully set

forth herein.

        52.     Pursuant to 15 U.S.C. § 1681s-2(b)(1)(A), after Credit Acceptance receives notice

of a “dispute with regard to the completeness or accuracy of any information provided by a

person to a consumer reporting agency, [Credit Acceptance] shall conduct an investigation with

respect to the disputed information.”

        53.     Pursuant to 15 U.S.C. § 1681s-2(b)(1)(A), after Credit Acceptance receives notice

of a “dispute with regard to the completeness or accuracy of any information provided by a




                                                   8
USDC IN/ND case 1:21-cv-00250-HAB-SLC document 1 filed 06/29/21 page 9 of 12


person to a consumer reporting agency, [Credit Acceptance] shall review all relevant information

provided by the consumer reporting agency…”

        54.     Credit Acceptance failed to fully and properly investigate Plaintiff’s disputes

relating to its reporting of Plaintiff's father's account on Plaintiff's credit reports.

        55.     Credit Acceptance failed to review all relevant information provided by the credit

reporting agencies relating to Plaintiff’s disputes.

        56.     Credit Acceptance 's conduct, action, and inaction was willful, or, in the

alternative, negligent.

        57.     Plaintiff suffered embarrassment, humiliation, and emotional distress because of

Credit Acceptance 's failure to fully and properly investigate Plaintiff’s disputes.

WHEREFORE, Plaintiff requests that this Honorable Court:

        a.      Enter judgment in Plaintiff's favor and against each Defendant jointly and
                severally;
        b.      Appropriate statutory penalties for each violation of the FCRA;
        c.      Actual damages;
        d.      Punitive damages;
        e.      Reasonable attorney’s fees and the costs of this litigation;
        f.      Pre-judgment and post-judgment interest at the legal rate;
        g.      Appropriate equitable relief, including the correction of the credit report errors;
                and
        h.      Such other relief as the Court deems equitable, just, and proper.

   Plaintiff demands a trial by jury on all issues so triable pursuant to Fed. R. Civ. P. 38.




Dated: June 28, 2021                             /s/ James M. Smith

                                                 James M. Smith
                                                 Doherty Smith, LLC
                                                 9501 W. 144th Place, Suite 101
                                                 Orland Park, IL 60462
                                                 Tel: (312) 319-2879
                                                 Fax: (312) 319-4084



                                                    9
USDC IN/ND case 1:21-cv-00250-HAB-SLC document 1 filed 06/29/21 page 10 of 12


                                   jsmith@dohertysmith.com

                                   Counsel for Plaintiff




                                     10
USDC IN/ND case 1:21-cv-00250-HAB-SLC document 1 filed 06/29/21 page 11 of 12


                                              VERIFICATION

         Plaintiff James Griggs, Jr. declares as follows:

         1.          I am the Plaintiff in this Verified Complaint.

         2.          I reside in LaGrange County, Indiana.

         3.          I have personal knowledge of myself and my activities, including those set forth

in this Verified Complaint. If called to testify, I could and would testify competently and

truthfully as to the matters stated in this Verified Complaint.

         4.          I verify and affirm under penalty of perjury under the laws of the United States of

America and the State of Indiana that the factual averments in this Verified Complaint

concerning myself and my activities are true and correct pursuant to 28 U.S.C. § 1746.


                      6/28/2021
Executed on:___________________________


   James griggs
  ID j548gEKqGgRTq2RqZSvKRAvS
_______________________________________
/s/ James Griggs, Jr., Plaintiff




                                                      11
USDC IN/ND case 1:21-cv-00250-HAB-SLC document 1 filed 06/29/21 page 12 of 12


eSignature Details

Signer ID:       j548gEKqGgRTq2RqZSvKRAvS
Signed by:       James Griggs, Jr.
Sent to email:   jamesleegriggs@gmail.com
IP Address:      174.241.173.30
Signed at:       Jun 28 2021, 10:57 pm CDT
